 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlIT Arctic Services, Inc. and Edward F. BistorORDERInternational Union of Operating Engineers, Local302, AFL-CIO and Edward F. Bistor. Cases 19-CA-9386, 19-CB-2888, and 19-CB-2943September 14, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn May 25, 1978, Administrative Law Judge Rich-ard D. Taplitz issued the attached Decision in thisproceeding. Thereafter, both Respondents filed ex-ceptions and supporting briefs, and the GeneralCounsel filed limited exceptions with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.I Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In agreeing with the Administrative Law Judge that Respondent Unionviolated its duty of fair representation in its handling of employee Bistor'sgrievance, we do not rely on the Administrative Law Judge's characteriza-tion of Respondent Union's actions as "perfunctory." In our opinion, Re-spondent Union's role in the grievance must be considered in light of theother violations found. We note that Respondent Union's job steward, Wil-son Butcher, harbored hostility toward Bistor because of Bistor's protectedactivity in protesting Butcher's activities as job steward, as evidenced byseveral conversations with other employees described by the AdministrativeLaw Judge. Furthermore, Butcher made it clear to other employees thatBistor had not been recalled because Butcher did not want him back. Fi-nally, Business Agent Morris Langberg made no independent investigationof Bistor's grievance but relied on Butcher's version of the grievance, eventhough he was aware that at least some employees felt that Butcher did notproperly represent their interests. In view of Langberg's knowledge of Butch-er's dual role as supervisor and job steward, the evidence of Butcher's hostil-ity toward Bistor, and Langberg's failure to give Bistor a chance to be heardon his grievance, we would find that Respondent Union's failure to processthe grievance arising out of Respondent Employer's refusal to recall Bistorwas not merely perfunctory, but was in fact an arbitrary action so groundedin bad faith as to constitute a breach of Respondent Unon's duty of fairrepresentation.In his Conclusion of Law 3, the Administrative Law Judge inadvertentlyfailed to state that Respondent Employer's conduct violated Sec. 8(aX2) ofthe Act. We note that the Administrative Law Judge made this finding,which we adopt, at sec. III, A, 4, of his Decision.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondents, International Union ofOperating Engineers, Local 302, AFL-CIO, Fair-banks, Alaska, its officers, agents, and representatives,and ITT Arctic Services, Inc., Anchorage, Alaska, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge: Thiscase was heard at Anchorage, Alaska, on January 17 and18, 1978. The charges in Cases 19-CA-9386 and 19 CB-2888 were filed on April 7, 1977, by Edward F. Bistor. Anorder consolidating those cases and a complaint issued onSeptember 15, 1977. The charge in Case 19-CB-2943 wasfiled by the same Charging Party on July 1., 1977. An orderconsolidating all three cases and an amended complaint is-sued on November 4, 1977. The amended complaint allegesthat ITT Arctic Services, Inc., herein called the Company,violated Section 8(a)(l), (2), and (3) of the National LaborRelations Act, as amended, and that International Union ofOperating Engineers, Local 302, AFL-CIO, herein calledthe Union violated Section 8(b)(1)(A) and (2) of the Act.IssuesThe primary issues are:1. Whether the Company violated Section 8(a)(2) and (I)and the Union violated Section 8(b)(1)(A) of the Act bypermitting Wilson Butcher to simultaneously occupy theposition of company supervisor and union job steward.2. Whether the Company violated Section 8(a)(3) and (1)of the Act by failing and refusing to recall employee Bistorafter a layoff because of Bistor's protected activities or be-cause of the Union's request that he not be recalled, andwhether the Union violated Section 8(b)(l)(A) and (2) ofthe Act by causing or attempting to cause the Company torefrain from calling Bistor.3. Whether the Union violated Section 8(b)(1)(A) of theAct by arbitrarily and for invidious or hostile reasons refus-ing to represent Bistor in his efforts to pursue a grievancewith respect to his not having been recalled.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel, the Company, the Union, and the Charg-ing Party.Upon the entire record of the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:238 NLRB No. 14116 ITT ARCTIC SERVICESFINDINGS OF FACII. THE BUSINESS OF THE COMPANYThe Company, a Delaware corporation with an officeand place of business in Anchorage, Alaska, is engaged inthe business of providing services at various sites in Alaska.including the Navy Arctic Research Lab at Barrow, Alaska.During the last 12 months, the Company purchased andcaused to be transferred and delivered to Alaska goods andmaterials valued in excess of $50,000, which were trans-ported directly from States other than Alaska. It is admit-ted, and I find, that the Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.II111. IHE ALI.EGED UNFAIR LABOR PRACTICESA. The Supervisor-Job Steward Issue1. BackgroundThe Company furnishes support services, such as themaintenance of buildings and machinery, for the NavalArctic Research Lab in Barrow. Alaska. In its Operationsand Maintenance Division (O&M), the Company employs.among others, carpenters, plumbers, electricians, laborers,and operating engineers. The employees in each of thosecrafts have a separate leadman. Approximately 25 operat-ing engineers work in the Company's O&M Division. Some11 of them are assigned to either a heavy- or a light-dutymaintenance shop. The heavy- and the light-duty shops hadseparate leadmen until October 1, 1976, when the leadmanfor the heavy-duty shop was placed over both shops. All theoperating engineers were represented by the Union. TheCompany has a collective-bargaining agreement with theFairbanks Joint Crafts Council. herein called the Council,on behalf of the Council's affiliate members. [he Union isone of those affiliate members and has been recognized bythe Company as the exclusive collective-bargaining repre-sentative of the unit of employees described in the agree-ment, including, inter alia, light- and heavy-duty mechan-ics.' All of the operating engineers are represented on thejob by a single union job steward.2. Butcher as job stewardFor many years prior to his retirement on June 8. 1977,Wilson Butcher was leadman over the Company's heavy-duty shop and at the same time was job steward for all ofthe operating engineers. While there is a difference of opin-ion between the parties concerning Butcher's supervisoryresponsibility, they agree that he was job steward. The com-plaint alleges, the answers admit, and I find that ButcherI The complaint alleges, the answers admit, and I find that the unit isappropnate for the purposes of collective bargainingserved as a steward for and on behalf of the I fnion at theCompany's Arctic Services Barrow facilities and w.as anagent of the Union within the meaning of Section 2(13) ofthe Act.Butcher's duties were far from nominal. lIe was the onl,job steward for the tinion at an isolated facility, and theUnion's business agent. Morris I angberg. to whomr Butcherreported, was 400 miles away in Fairbanks. Butcher re-ceived complaints from employees at safetv meetings andwas responsible for handling first-step grievances. The col-lective-bargaining agreement provides for the appointmentby the Union of a job steward and also provides that thejob steward shall be allowed to discuss grievances arisingunder the Agreement with the job supervisor during work-ing hours without loss of pay. Butcher was responsible forseeing to it that contract work rules were followed.During early 1976, a number of the operating engineersbegan a campaign to prevent Butcher from holding the jobsteward position while being a supervisor. The employeesmade their complaints about the dual position knoswn toboth the Company2and the Union. Union Business \AgentLangberg came to Point Barrow in August 1976 in responseto numerous employee grievances, including a complaintabout Butcher being job steward and leadman. Most of theoperating engineers attended that meeting. When com-plaints were made about Butcher's dual position. I angbergtold the employees that he had appointed Butcher: thatButcher was the best job steward on the whole north slope:that Butcher represented him; that Butcher would retainthe job steward position: that any further complaints theemployees had would first go directly to Butcher: and thatif the employee did not go directly to Butcher. it s, ould be aslap in his (Langberg's) face because Butcher w as represent-ing him. One of the employees began to argue and .ang-berg said that there was justification for Butcher being shopsteward and leadman because the Union had closer tieswith management. Ilangberg also said that he liked to havethat dual position in as many cases as he could on the northslope.3. Butcher as supervisorButcher was leadman over the Company's heavy-dutyshop until October 1. 1976, when he became leadman overboth the heavy- and the light-duty shop. Pursuant to thecontract, he was paid 10 percent over the highest pay clas-sification under him. He did not work with the tools of thetrade, and he dressed in street clothes rather than coverallsas did the employees under him. He had his own office, andhe reported directly to the O&M manager.As leadman, Butcher assigned employees to jobs as newjobs came into the shop. He determined who was going todo a particular job and he reassigned men from one job toanother. He approved daily timecards. With regard to scvctime, the O&M Division decided how much overtimn ihe!was to be and company policy was to distribute oe:,l'imequally, but Butcher decided which men ac!ni.in, r u, sI On one of those occasions, employee Chrestman compliw: i , e ,'1$lsr,O&M Manager VanDenBerg about Butcher heillg leadmal .,lid ! i'at the same time Chrestman said he did not think it a;ls legal \ a!tr l i-herreplied hs sasing that the steward was appointedl h the I nriii117 E[)F(ISIONS OF NATIONAL LABOR REL.ATIONS BOARDButcher was responsible for recommending that men befired if he thought they were not doing the job, and he didso on a number of occasions. His recommendations werefollowed. On one occasion Butcher told O&M ManagerJames Walton3that employee Pangburn was not perform-ing well at his work. lie discussed the possibility of termi-nating Panghurn. Walton told Butcher that he (Butcher)had authority in the shop and that he (\Walton) was notgoing to get into it.4Section 2(11 ) of the Act defines "supervisor" as follows:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire, trans-fer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsiblyto direct them, or to adjust their grievances, or effec-tively to recommend such action, if in connection withthe foregoing the exercise of such authority is not of amerely routine or clerical nature, but requires the useof independent judgment.As the indicia of supervisory status contained in Section2(1 1) of the Act are set forth disjunctively, a person must befound to be a supervisor if his duties meet any of thoseindicia. V.L.R.B. v. Budd M/fg. Co., 169 F.2d 571 (C.A. 6,1948). Butcher effectively recommended the discharge ofemployees. In addition, the facts set forth above establishthat he responsibly directed employees and that such direc-tion was not of a merely routine or clerical nature but re-quired the use of independent judgment. See F /furrayEquipment Compatni, Inc.. 226 NLRB 1092 (1976). 1 findthat Butcher was a supervisor within the meaning of theAct.4. Analysis and conclusionsIn Nassau and Suffblk ('ontractors' Ass'ociauion, Inc., etal., 118 NLRB 174, 187 (1957), the Board held that low-level supervisors who were part of a bargaining unit couldlawfully participate in certain intraunion activities, but thatan employer unlawfully assisted a union where it dealt withsuch supervisors as members of a union negotiating com-mittee. In that case, the supervisors (master mechanics)were union shop stewards on the job as well as members ofthe union's negotiating committee. The Board held:we do believe that it is improper for supervisors, eventhose with predominantly union loyalty, to serve asnegotiating representatives of employees; and to theextent the employer acquiesces in such participationthe employer is guilty of unlawful interference with theadministration of the Union.* * * * *I'he complaint alleges, the answers admit. and I find that Walton was asupernisor within the meaning of the Act.4 These findings are based o(n the credited testimony of Butcher. In addi-tlon, employee and sometime FI oreman Price credibly testified that he heardPutcher tell employee Hancock tht Hancock was fired after he had beenengaged in a fight. Fmployee Bistor credibly testified that he heard Butcherreprimarnd emplo)ee Merritt because of some welding work and that heheard O,;itcher tell Pangburn that if' Pangburn's work did not improve hew.u.id be discharged. Work order specialist David Thompson credibly testi-ficd 'inlt he heard Butcher tell Walton that employee Paul Oberg was notqualified to do the job. Oberg was discharged.Emnplovees have the right to be represented in collective-bargaining negotiations hi, individuals who have single-minded loValtys to their interest. Conversely, an em-ployer is under a duty to refrain from any action whichwill interfere with that employee right and place himeven in slight degree on both sides of the bargainingtable. There is no evidence that employers were re-sponsible for the naming of any master mechanics tothe Union's negotiating committee. But they were un-der a duty, we think, when confronted with a unionnegotiating committee which included their ownagents, to protest the composition of the committeeand to refuse to deal with it because it was tainted withan apparent employer interest. By failing to registersuch protest and by actually dealing with the commit-tee as constituted [the Company's representatives] ac-quiesced in such appointments and to that extent, wefind, interfered with the administration of the Union inviolation of Section 8(a)(2) and (I) of the Act.In succeeding cases the Board consistently found a viola-tion of Section 8(a)(2) and ( 1) of the Act where an employerdealt with a union negotiating committee which included asupervisor. The Powers Regulator Company, 149 NLRB1185 (1964), enfd. 355 F.2d 506 (C.A. 7, 1966): G & HTowing ('ompan',. 168 NLRB 589 (1967). The same logichas been applied where an employer dealt with a unionpresident who was a supervisor. Jeffire ManuJacturingC(ompany, Screw Conveyor Divivion, 208 NLRB 75 (1974).In yet other Board cases, violations of Section 8(a)(2) andI ) have been found where an employer dealt with a super-visor who was the union shop steward. In Dock Warehous-ing & Bottling C(enter, Inc., 169 NLRB 708, 714 (1968), thesupervisor shop steward represented employees in handlingtheir grievances and in contract negotiations. The Boardadopted the Administrative Law Judge's Decision, whichheld: "By permitting Greene, although its supervisor, to actas union steward and by dealing with him in this capacity,the Respondent has therefore interfered with [the employ-ees' rights] and also with the Union's proper administrationof its representative function." A similar finding was madein E.E.E. Co., Inc., 171 NLRB 982 (1968), in which theBoard held:The complaint alleges that the Respondent violatedSection 8(a)(2) of the Act by permitting its supervisor,Hartman, to serve concurrently as the shop steward.The Trial Examiner recommended that this allegationof the complaint be dismissed. We do not agree.As found above, Butcher was a supervisor within themeaning of the Act. He was also the Union's sole job stew-ard on the job. As job steward it was his duty to administerthe contract on behalf of the Union with regard to workrules. He was the Union's representative with regard togrievances. Employee complaints concerning such mattersas safety were funneled through him as shop steward. TheUnion's business agent was some 400 miles away in Fair-banks, and that business agent had informed the employeesthat Butcher was his personal representative and that allgrievances had to go through Butcher. The Company wasfully aware of Butcher's dual role as supervisor and jobsteward. A number of employees had complained to man-118 ITT ARCTI' SF RVICESagement concerning that dual role. vet the Company al-lowed the situation to continue. I find that the Companyviolated Section 8(a)(2) and ( I ) of the Act by permitting itssupervisor Butcher to serve as job steward under the cir-cumstances set forth above.The complaint alleges that the Union violated Section8(b)( 1 )(A) of the Act by permitting Butcher to act as its jobsteward while Butcher was a supervisor. While many of thecases cited above involved complaints against both compa-nies and unions, none of them found that a union violatedSection 8(hb)( )(A) by allowing a supervisor to act as shopsteward. In Nassau anid Sufltlk Contractors' A4csociation.Inc., supra at 185. the Board noted that in some industriesunions are strong enough to compel employers to relinquishcontrol over their supervisors to the union. The Board inthat case mentioned the possibility that the Union wasstrong enough to dominate the emplovers. It went on tohold: "However. Congress has not seen fit to make it anunfair labor practice for a labor organization to dominateor interfere with the administration of an employer's busi-ness." In the instant case. Langberg told the employees thatit was in the Union's interest to allow the shop steward tobe a supervisor. It is a violation of Section 8(b(l 1 )(B) of theAct for a union to restrain or coerce an emploqcr in theselection of his representatives for the purposes of collectivebargaining or the adjustment of grievances. However. thereis no such allegation in the complaint, and that issue hasnot been litigated. The complaint alleges that the Irnionviolated Section 8(h)(I)(A) because Butcher served as stew-ard for the Union while he was a supervisor. While theUnion may have been attempting to increase its influenceand power by having its job steward in the position of su-pervisor, I do not believe that by such conduct it coerced orrestrained emnplovees in the exercise of rights guaranteed bhSection 7 of the Act by such conduct, and I shall thereforerecommend that that portion of the complaint be dismissed.B. The .Alleged Failure To Recall RistorI. BackgroundEdward Bistor worked as a mechanic in the Company'slight-duty maintenance shop from April 2. 1976. until Octo-ber 12, 1976. when he was laid off pursuant to a reductionin force. He has not worked for the Company since then.The reduction in force in which Bistor was caught was com-panywide. The Company had negotiated a new contractwith the Naval Arctic Research Lab under which the Com-pany had to reduce its employee complement. Between Oc-tober 9 and 27. 1976, four heavy-duty and two light-dutymechanics were laid off. Bistor was one of the light-dutymechanics. There is no contention that any of these layoffswere in violation of the Act. At issue is whether the Com-pany unlawfully failed to recall Bistor when work becameavailable. Bistor was one of a number of employees whocomplained about Butcher's combination leadman jobsteward role. The General Counsel contends in substancethat because Bistor protested Butcher's actions. Butchercaused the Company to pass over Bistor's name on the re-call list when recalls were made. The Company contendsthat it went through its normal procedures for recall andthat Bistor could not be reached when a job was available.In addition, the Companyr contends that Butcher had noauthority with regard to recalls and did not in any wa\xinfluence the CompanN's actions with regard to recall.2. Bistor's complaints about ButcherIn the spring of 1976. employees began complainingamong themselves about Butcher's dual role as foremanand job steward. Some of the employees approachedF:ranklin Price. who was then leadman of the light-dutymaintenance shop. to represent them with their complaints.Price said that he would not do so unless a majoritv of theemployees elected him. In MaN, a meeting was held atwhich the operating engineers discussed the situation. Theyelected Price and employee Stephen Michalizymi to be theirspokesmen. At that meeting two documents were drafted.One indicated that those two men represented the employ-ees, and the other was a list of some 25 complaints, includ-ing a complaint that Butcher was leadman and job steward.The letters were signed hb 20 or 25 of the operating engi-neers. Bistor was one of those who signed the letters.The operating engineers then held a second meeting atwhich thev decided to send a copy of the complaint letter toUnion Business Agent l.angherg in Fairbanks and to gise acopy of the letter to Jim Young, the (Compan3's projectmanager. Price and Michalizym sent a copy of the letter tothe Union and delivered another cop, to Y'oung. TheN toldYoung that Butcher wvas foreman and job steward and thatthe men did not have any one to take their complaints to.They also spoke of job-related complaints. With regard toButcher. Young said that it was strictly a L.nion matter.Young also said that he would get in touch with l.angbergand see if' he could get L angberg to come to the base andtalk about the complaints. I'he employees waited for about2 months. but l.angbherg did not appear. I'he' then had athird meeting with Price and M\icha;liz m, as a result ofwhich they sent another letter to the Union. When Lang-berg had not come hb late July or early August 1976. theemployees decided that if then could not get the businessagent to come to talk to them the3would take I day sickleave. A day or two later. Price met with Young. who toldhim that L.angberg had promised to come a number oftimes but had not done so. Price told Young about the sickleave decision. and Young said he would see what he coulddo to get Langberg to come.A few days later. I angberg did come to Point Barrowand met with 20 or 25 of the employees. That is the meetingwhich is discussed in more detail above, at which Langbergreaffirmed Butcher's authority as job steward and told theemployees to go through him.I ater on the same day that l angherg met with the em-ployees. Bistor met with representatives of the TeamstersUnion. Thereafter he had a conversation with four or fiseemployees in the shop. At that time Butcher was in thesupply office about 6 feet away. talking to someone. Bistorelevated his voice and said they had an alternative to theirproblem. 1te told the employees that the Teamster businessagent had offered to accept the light-duty mechanics if 1(X)percent of them agreed. Price. who was there, said that hedidn't like the idea of being a Teamster, and all of themechanics agreed that they didn't want to he representedbh the Teamsters119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn late September 1976, the employees informallylearned that there was going to be a reduction in force.About that time a number of light-duty mechanics had adiscussion with Butcher during coffeebreak. One of thosemechanics was Bistor. Butcher said that he did not knowwho would be laid off but they were going to delete theexpediter job. Employee Matson asked what would happento Jamison, who was the expediter, and Butcher replied thtJamison would be returned to his mechanical duties.The following day there was a second conversation dur-ing coffeebreak, with the same people present. Butcheragain said that he did not know who would be laid off butthat Jamison's job would probably be deleted and Jamisonwould be returned to the light-duty shop. Either employeeMatson or employee Krause asked why Jamison would bereturned to the light-duty job when he was a heavy-dutymechanic. Some of the other employees said that Jamisonwas a heavy-duty mechanic and should be returned to theheavy-cduty shop. Butcher turned around and left.The fbllowing day there was a third conversation on thesubject. Bistor. Krause, and Matson spoke to Butcher.FIhere was a discussion about Jamison, and Butcher saidthat he would not have Jamison in the heavy-duty shop andthat he would fire him first. Bistor told Butcher thatButcher was not morally or legally right and that he wasnot acting as a steward. Butcher replied that it was none ofBistor's business and that if Bistor did not like the waythings were there was a plane out at 4 o'clock.Later the same day or the next day, Bistor, Matson, andanother employee told O&M Manager Walton that Butcherwas attempting to reclassify Jamison to the light-duty shopand that they did not feel it was right. They also told himthat they had no place to go with their problem except tohim or to outside counsel. Walton said he would look into itand see what.he could do.I hat evening Bistor went into Butcher's office with threeor four of the light-duty mechanics. Other employees camein while they were talking. Bistor asked whether Butcherwas still going to fire Jamison if Jamison came into theheavy-duty shop. Butcher answered that he was and thatJamison was not a heavy-duty mechanic. At that pointWalton walked into the office. Bistor repeated the samequestion and received the same answer. Bistor then saidthat it was the duty of the shop steward to protect them intheir positions and that Butcher was not performing thatduty. Butcher replied that it was none of Bistor's businessand that if he did not like it he could always catch the 4o'clock plane. At that point Bistor told Walton that thatwas what they had to contend with.Several days later Bistor had another conversation withButcher about Jamison. Employee Krause was present.Krause asked whether Butcher was still going to fire Jami-son if he came into the heavy-duty shop, and Butcher re-plied that Jamison was not qualified, did not have the tools,arid would be fired if he came there. Bistor said thatButcher was not being fair to Jamison who had alreadyserx ed a 30-day probation period and that the shop stewardshould stand behind him 100 percent. Butcher said that ifBistor did not like it he could always pack his tools.TIhereafter a meeting of employees was held at whichthey were officially told of the layoff. Butcher and Waltonwere present. Walton told the employees that there wouldbe a 20-percent reduction in fbrce because of contractchanges with the Navy and that people would be let gofrom both the heavy-duty and the light-duty shop. Waltontold them that they would be called back on the basis ofseniority. An employee asked if there would be bumpingrights. Walton said he would find out and he attempted tocall Langberg. Later the meeting was reconvened and Wal-ton said there would be no bumping allowed. One of theemployees asked whether Jamison was going to the heavy-duty shop and Butcher said that he would fire the man if hewent into that shop. Walton then took Jamison's part andsaid that Jamison was a heavy-duty mechanic and would bereturned to the heavy-duty shop. Butcher said that Jamisondid not have the proper tools and Walton told him to giveJamison 2 weeks time in order to get the right tools.Butcher said that he would fire Jamison after 2 weeks. Bis-tor then told Butcher that Butcher had fired the man evenbefore he had started and that Jamison should be given achance. Bistor also said that Butcher was standing againstthe man when he should be standing behind him. Duringthe meeting Walton said that after the reduction in forcethe light- and heavy-duty shops would become one andButcher would be over them both. During that meetingWalton told the employees that the Company was going tobe hiring mechanic's helpers at a lower rate of pay and thatany mechanic who was interested in that job in lieu of beinglaid of' could become a mechanic's helper if he was willingto accept a lower rate of pay.3. Remarks by Butcher and Walton indicating Butcher'shostility towards BistorAs is set forth above, on a number of occasions whenBistor questioned Butcher's actions as shop steward,Butcher in effect told Bistor that if he did not like it hecould quit.Before Bistor's layoff on October 12, 1976, employee Da-vid Thompson overheard Butcher speaking to Walton.Butcher said that Matson's skills would be no great loss;that "you know how' I feel about Bistor"; that Jamison hadno tools and little skills; that Christenson was a trouble-maker; that he would like to retain Merritt and Pangburnbecause he liked them; and that he hated to lose Chrestmanbecause he was a good mechanic. Although they did discussthe employees, there is no contention that there was a viola-tion of the Act in the selection of employees for layoff.On another occasion in a conversation with Thompson,Butcher referred to Bistor as a "pain in the ass." Shortlythereafter, Thompson asked Walton why Butcher did notlike Bistor, and Walton replied that Butcher felt that Bistortried to spearhead the movement to have him removed asshop steward and leadman. The testimony with regard toremarks made by Walton must be closely scrutinized, be-cause Walton was not alive at the time of the hearing.Goodwater Nursing Home, Inc., 222 NLRB 149 (1976).Butcher testified that he had no recollection of making anyremark to Walton in that regard, and he further testifiedthat he did not believe that Bistor spearheaded the move-ment against him. He acknowledged that he knew that Bis-tor's name was on the list of those who complained abouthis dual role. Bistor was outspoken with regard to Butcher's120 MIT ARCTIC SERVICESpart in trying to keep Jamison out of the heavy-duty shop,but there is little to indicate that Butcher had reason tobelieve that Bistor was spearheading the movement to endthe dual supervisor-job steward role. Thompson's testimonyindicated only what Walton's opinion was with regard toButcher's state of mind and does not establish what in factButcher was thinking. In any event Bistor did protestButcher's actions as job steward with regard to the treat-ment of Jamison. That protest was a protected activity un-der the Act.Franklin Price worked on and oHf as a leadman in thelight-duty shop. At other times he worked as a mechanic.Price testified that about February 1. 1977, he told Butcherthe men wanted to know why Bistor had not been calledback from layoff and that Butcher replied that he did notwant Bistor back and did not try to call him back. Whenquestioned further on that subject, Price expanded on hisprior testimony by averring:He [Butcher] explained to me that he did not call him[Bistor] back, he did not want him back and he feltthat would be a good time to get rid of him perma-nently.On cross-examination, Price testified that more than amonth after that conversation Butcher told him that theoffice had tried to contact Bistor and had been unable toreach him, but that he [Butcher] hadn't really wanted himback anyway. In redirect examination Price again ex-panded on his testimony and averred that the second con-versation was initiated by Butcher, who approached him.said that he was being sued by Bistor, and then made theremark about the office trying to call Bistor. Price is a credi-ble witness, and his testimony is uncontradicted. Based onthat testimony, I find that Butcher openly admitted to Pricethat the reason Bistor was not called back was that Butcherdid not want him. It was only after the charge was filed thatButcher backed off from that position and said that Bistorhad been called by the office. Under such circumstances theinitial admission has more weight than the subsequent dis-claimer.'David Thompson. who worked for the Company as anorder specialist, testified for the General Counsel. Heaverred that Butcher often said he had authority that in facthe did not have and that he often said that he had donethings that in fact other people had done. However,Butcher did have a substantial degree of influence. He hadpower as both a supervisor and a job steward. O&M Man-ager Walton's attitude toward Butcher with regard to thelayoff is illustrative. Thompson credibly testified that hespoke to Walton before the layoff and complained that se-niority was not being followed. He told Walton thatButcher was exerting undue influence in deciding who wasgoing to be laid off. Walton replied by saying that that wasthe way Butcher wanted it, and in order to keep peace withthe Union that was what he was going to do.Butcher was not hesitant in talking about his power. InApril 1977, Butcher told Price and others that he was goingto recall a particular named individual, and that individualcame to work thereafter. From time to time, Butcher men-, In the light of that admission. I do not credit Butcher's testimony that henever attempted to cause the Company to refrain from recalling Bistor.tioned the name of a particular person he would like to hire.and later those individuals did go to work4. The Company's claim that it tried to recall BistorCompany policy as well as the collective-bargaining con-tract provides that employees are to be recalled on the basisof seniority. The C(ompan} practice is to attempt to tele-phone the laid-off employees on three occasions over at pe-riod of about 5 days. If the employee cannot he contacted,he is passed over, and the next name on the senioritv list iscontacted. The contract provides for seniorityi for 6 monthsafter layoff, but that clause has been interpreted to meanthat a returning employee will resume his old seniority po-sition if recalled within 6 months. The three-call system isuniformly used by the ('ompany. However. even if theCompany cannot reach the employee, there is a procedurefor the Company to ask for that employee from the unionhiring hall if the employee is on the out-of-work list. Thetelephone is used for recall because the mails from Barrowvare extremely slow. T elegrams are not used because aphone call would have to be made out of Alaska to get thetelegram through. Calls are made to the last phone numherlisted on the personnel file.Bistor testified that in a private conversation w% ith Waltonafter the meeting at which the employees were infoirmed ofthe layof: Walton told him that the Company would notif,the laid-off employees by registered mail in the event thatthey could not be reached by telephone. In an affidavit thatBistor gave to the General Counsel. he averred that theregistered letter remark was made at a meeting in whichother employees were present. Particularlx in view of theclose scrutiny that must be given to remarks attributed todead men. I am unable to credit Bistor's assertion with re-gard to the registered letter remark. Company policy was tothe contrary, and it is unlikely that such a remark wasmade. The Company's personnel administrator. DianeJubula, credibiy testified that recall was done strictly bh thetelephone and that if an employee could not he reached theCompany went on to the next employee. She averred thatshe did not know of any situation where means other thanthe telephone were used.Company records show that three heavy-duty and twolight-duty mechanics were laid off between October 9 aind13. 197676 Light-duty mechanic Ken Matson had a senioritydate of November 20, 1975, was laid off on October 9. 1976,and was rehired on October 28. 1976.' The next in seniorit.,heavy-duty mechanic Jimmy C'hrestman, had a seniooritdate of match 8. 1976, was laid off on October 13. 1976, andwas rehired on November 7. 1976. Light-duty mechanicEdward Bistor was next on the seniority list, with a senior-ity date of April 2, 1976. and a layoff date of October 12.1976. He was never rehired. Next in seniority was a hea\)-duty mechanic, Lee Merritt, with a seniority date of Malx18, 1976, a layoff date of October 13. 1976. and a rehiredate of November 15, 1976. Last on the seniority list wvasheavy-duty mechanic Jack Pangburn, with a seniority date6 In addition, heavy-duty mechanic (George [arr was laid offi n Ocloher27. 1976. The records in the exhibit file do not shows what happened to I arrthereafter7No explanation was offered as to why M5atson. who hadl top cniorilt,was the first of this group Io he laid ofl121 ) E((ISIONS OF NATIONAL LABOR RELATIONS BOARDof June 4, 1976. a layoff date of October 13, 1976. and arehire date of December 20, 1976.O&M Manager Walton gave his final instructions to hisassistant, Robert VanDenBerg, on October 22, 1976. OnOctober 23 Walton left Barrow and on October 26 he died.None of the laid-off employees were rehired before Wal-ton's death. Yet Respondent's primary defense is keyed tothe assertion that Walton personally made three telephonecalls in an attempt to contact Bistor.VanDenBerg testified that on October 22 he was standingabout 8 feet away from Walton when he heard Waltonspeak into the radiophone and say. "I'm trying to make acall through to Bistor." He further averred that later thatdav Walton told him that he had tried three times to callBistor without any luck and asked him to contact Lee Mer-ritt, the next name on the list.On October 25. 1976, VanDenBerg called Merritt, andthey agreed that Merritt would return in 2 weeks.8 Merrittwas rehired on November 15. 1976. On October 27 or 28,1976, VanDenBerg called Chrestman and they agreed thatChrestman would return in a week. C'hrestman was rehiredNovember 7. 1976.Chrestman had superior seniority to both Bistor andMerritt, y et he was called after Walton's alleged call toBistor and VanI)enBerg's call to Merritt. VanDenBerg tes-tified that Chrestman's seniority was higher than Merritt'sbut that at the time he did not realize it because he did nothave a seniority list. However, that does not explain whyWalton would have called Bistor before Chrestman. Van-DenBerg testified the company policy is to recall employeesbased on seniority. If he did not personally know the senior-ity standing of the employees, he certainly had senioritylists available to him. His assertion that he recalled an em-ployee out of order because he did not have a seniority listis extremely difficult to believe. In addition, his demeanoron the stand did not inspire confidence. His testimony thathe overheard Walton calling Bistor while he never heardWalton recall anyone else is also difficult to believe. State-ments attributed to deceased persons must be carefullyevaluated. As the Board stated in The Linde Air ProductsCompany, 86 NI RB 1333, 1336 37 (1949):'We have held that the evidence of statements attrib-uted to deceased persons should be subjected to theclosest scrutiny. but that such evidence may be ac-cepted as true where it is positive, unequivocal, andsubstantially corroborated by other witnesses.In the instant case, I do not credit VanDenBerg's assertionthat he overheard Walton calling Bistor and that Waltontold him that he [Walton] had called Bistor three times.'8 VanDenBerg testified that he called Merritt on Octuober 25, 1976.Butcher testified that management was unable to reach Merritt so that he[Butcher] called and was able to contact him.9 See also Goodwater Nursing Home, Inc.. supru.' David Thompson worked for the Company as an order specialist. Inthat capacity he was the communications link between the field personneland the office, and he was familiar with the procedures for use of the radio-telephone. Ile credibly testified that it was standard operating procedure foranyone who made a long-distance telephone call to record that call in alogbook that was kept for that purpose. In explaining the logbook to Thomp-son, O&M Manager Walton told him to make a single line through an entryif the call was not completed. Thompson saw Walton personally makingsuch entries on a number ol occasions, The Company did not produce thelogbook in support of its contention thlt Walton made three calls to Bistor.Shortly after Bistor was laid off, he left Barrow and wentto Anchorage. From there he went to Seattle and then toCalifornia. From each of those places he called the Com-pany and spoke to either Personnel Administrator DianeJubula or Personnel Clerk Mary Hayworth. T'here was agreat deal of testimony concerning those conversations."Bistor had given the Company the phone number of hissister in California. That phone number was on his person-nel file. Bistor did not make himself unavailable for recallby failing to notif' the C ompany of his w hereabouts. Inaddition to leaving his sister's California phone number as acontact point, Bistor made numerous telephone calls to theCompany. If the Company wanted him back it could havetold him during any of those phone calls. In some of thosecalls, Bistor inquired about pckages that were to be sent tohim and matters of that nature. However, all the calls wereto the Company's representatives in the personnel depart-ment, and the key ones were made to Company personneladministrator Jubula.i2Bistor did not have to specificallyask about recall. He was there on the other end of the line ifthe Company had wanted to recall him.Shortly after Bistor swas laid off on October 12, 1976, heleft Barrow for Anchorage, Alaska. He stayed in Anchor-age ftbr about 2 weeks. During his stay in Anchorage hecalled the Company and spoke to Personnel AdministratorJubula. The date of the call cannot be exactly determinedfrom the record. Jubula testified that she received the callthe day before Bistor was to leave Anchorage for Seattle. Itis likely that the call was placed before Walton's death onOctober 26, because Jubula did not tell Bistor about it untilBistor called at a later date from Seattle. Bistor called fromAnchorage before any of the laid-off employees had beenrehired. It appears that that call was just about the timethat the Company was placing phone calls to employees torecall them. However, no one asked Bistor to return. BistorI Bistor testified that he called the Company from Polock Pines. Califor-nia, in February 1977 and spoke to Mary Hayworth, who is a personnelclerk for the Company. She was on layoff or leave at the time and he reachedher at her home. He testified that when he asked her about recall she toldhim that they were hinng back but that Butcher had passed his name by.itayworth took the stand and contradicted Bistor's testimony. She averredthat in that telephone call Bistor said that he thought Butcher had passedover his name and he wondered if she knew anything about it. She averredthat she told him that she did not and that she never said that she thought hehad been passed over Hayworth was a convincing witness. Bistor's testi-mony was rambling and often confused. He sometimes had to retract ormod.ify testimony that he had given a few minutes before. As between Hay-worth and Bistor, I believe that Hayworth's recollection was more reliable. Itherefore credit her testimony over his.Bistor testified that in one conversation, in the latter part of January orthereafter. Jubula told him that he was the next one on the list to be calledback and that in a later conversation, alter the charge was filed, Jubula toldhim that if he signed the out-of-work list at the union hall he would bereferred back. Bistor's wife, Pamela Bistor, also spoke to Jubula, and shercalled Jubula saying something concerning there being a good chance thatBistor would be called back. However, she was not certain of the wording.Jubula testified that both before and after the charge was filed she told Bistorthat he could be rehired through the Union if he was on the out-of-work list.I credit Jubula.I also credit Jubula and Hayworth with regard to their testimony thatBistor did not give them his phone number after he left Barrow. I do notcredit Bistor's testimony to the contrary.12 Jubula was not a minor company functionary who would be isolatedfrom recall matters She was the Company's personnel administrator. Shecredibly testified that she was the one who placed the telephone call to recallMatson, who returned to work on October 28, 1976.122 ITT ARCTI(' SERVICEScalled the Company again when he arrived in Seattle. iHespoke to Jubula, who told him that Walton had died. AboutOctober 29 or 30, 1976. Jubula saw Bistor when she waspassing through Seattle. After a week or so, Bistor left Seat-tle and went to California. From California he called thecompany personnel office on many occasions. On none ofthem did the Company offer to recall him.5. ConclusionsIn conclusion. I find that Bistor engaged in protectedactivity by protesting Butcher's activities as job steward(particularly with reference to Butcher's actions in try ing tokeep Jamison from going to the heavy-duty shop): thatButcher was hostile toward Bistor because of Bistor's pro-tected activity (as shown by Butcher's repeated solicitationsfor Bistor to quit if Bistor didn't like what was going on andby Butcher's numerous negative remarks concerning Bistorto other people): that Butcher caused the Company to re-frain from recalling Bistor (as shown by Butcher's admis-sion to that effect in his conversation with Price) and theCompany did skip Bistor's name on the recall list (as is setforth in detail above). I find that the Union, through its jobsteward and agent, Butcher, violated Section 8(b)(I )(A) and(2) of the Act by causing the Company to refrain fromrecalling Bistor because of his protected activity and thatthe Company violated Section 8(a)(3) and (1) of the Act byfailing to recall Bistor under those circumstances.C. The Allegation 7hat the Union Failed 7o FairliRepre.sent Bistor1. The factsOn March 17, 1977. Bistor wrote to Union BusinessAgent Morris Langberg. The letter stated that the Com-pany had violated the contract by not recalling Bistor whilerecalling employees with less seniority. In the letter Bistorsaid, "Therefore, I would like you to institute immediategrievance of unfair labor practice on my behalf." Langbergreceived the letter on March 21, 1977. That evening I ang-berg called Butcher and asked why Bistor had not beencalled back in order of seniority. Butcher said that theCompany had tried to call Bistor three times and couldn'tget an answer; that the Company asked him what to do;and that he said that they should go on to the next personon the list. Langberg testified that he was satisfied that therewas no basis for a grievance, as the normal pattern hadbeen followed. He did not reply to Bistor's letter. Hie testi-fied that it was not his or the Union's practice to answer allcorrespondence and that he would have written if there wasa basis for a grievance. When Bistor didn't receive a re-sponse from Langberg. he called Langberg's office and wastold by someone in the union office that Langberg was notavailable. Bistor left his name and phone number and askedthat Langberg contact him. Langberg did not call back.About a week later Bistor called Langberg again and wastold that Langberg was not in. He asked that Langbergcontact him and left a phone number. Langberg never didcall back.2. Analysis and conclusionsA union owes a dulN fair representation to emploxees itrepresents. See Oh'nmpiicn SteamThip (Co,. In c., d'a Satl/mmTermina/ Dmiiionl. 233 NI RB 1178 (1977), and cases citedtherein. In P.P.G. Ilndlstrite' Imorporatr d. 229 Nl RB 713(1977). the Board held:It is well settled that a bargaining agent must servethe interests of all bargaining unit emplo yees fairly, ingood faith, and without hostility or discriminationagainst any of them on the basis of arbitrary, irrele-vant, or invidious distinctions. " The test is whether theunion's conduct toward a unit emplosee is "arbitrary.discriminatory, or in hbad faith.'' Thus, a unionbreaches its duty when it arbitrarily ignores a meritori-ous grievance or processes it in a pertfunctors tashion."11 zVaca v. Sipes, 386 1.S. 171 (1967): MSirata n u (, p I i v. tit, -.140 NI RB 181 (1962) enforcement denied 326 F2d 172 ((' ,. 2. 1963)I2 aca i v. Sipe, l "pra 1 90)Ild a;1 191 194In the instant case. Bistor filed a griesance ith L nionBusiness Agent Mlorris Langherg. That grievance related tothe C('ompany's failure to recall Bistor pursuant to) the se-niority provisions of the contract. As found above, theCompany did fail to recall Bistor according to the seniorityprovisions of the contract, and that faiilure was caused bhthe Union through its job steward and agent, Butcher. Thegrievance was a meritorious one. The only action thatl angberg took with relation to the griev ance was to callButcher and obtain Butcher's version otf the incident.Whether or not lIangberg knew that Butcher had causedthe ('ompans's failure to recall Bistor. I angberg did knowthat Butcher represented the Companm as a supervisor inaddition to his job steward duties. After talking to Butcher.lIangberg gave Bistor no opportunity to be heard on thematter. L angberg did not answer Bistor's grievance letterand he did not return Bistor's telephone calls. Ilnder thesecircumstances I find that the Union breached its duts offair representation in violation of Section 8(b)( 1 )(A) of tilheAct by arbitrarily ignoring a meritorious grievance afterinvestigating it in a perfunctory fashion.IV. til IFI 1 ()Il1 111t tINIAIR lABOR PRA II( tLS Itl ()l( ()MMI:R( ILThe activities of the l nion and the Company, as set forthin section II1 above. occurring in connection with the busi-ness operations of the Company set torth in section I.above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the tfree flosw of commerce.\. Itil RI Ml DEYHaving found that the Union has engaged in unfair laborpractices within the meaning of Section 8(h)( )(A) and (2)of the Act and that the Company has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act, I shall recommend that then be ordered to123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Union violated Section 8(b)(l)(A)and (21 of the Act by causing the Company to refrain fromrecalling Bistor on and after October 22, 1976,'3 and thatthe Company violated Section 8(a)(3) and (1) of the Act byrefraining from recalling Bistor on and after that date, Ishall recommend that the Union be ordered to notify theCompany. in writing, with a copy to Bistor, that it has noobjection to his immediate and full reinstatement to his for-mer job or, if that job no longer exists, to substantiallyequivalent employment, without prejudice to his seniorityor other rights and privileges. I shall also recommend thatthe Company be ordered to offer Bistor immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges. I shallfurther recommend that the Union and the Company beordered jointly and severally to make Bistor whole for anyloss of earnings and other benefits he may have suffered asa result of the failure to recall him by payment to him of theamount he normally would have earned from October 22,1976, to the dates set forth hereafter, less net earnings dur-ing that period. The amount of backpay shall be computedin the manner set forth in F. W. Woolworth Company. 90NL.RB 289 (1950), with interest thereon to be computed inthe manner prescribed in Florilda Steel Corporation, 231NLRB 651 (1977).4In the case of the Union, its backpayliability shall terminate 5 days after it notifies the Companyand Bistor that it has no objection to his recall as providedabove. In the case of the Company, its backpay liabilityshall terminate on the date that Bistor is offered reinstate-ment.I recommend that the Company be ordered to preserveand, upon request, make available to the Board or itsagents, for examination and copying, all payroll records,social security payment records, timecards, personnel rec-ords and reports, and all other records necessary to analyzethe amount of backpay due.I further recommend that the Union be ordered to ceaseand desist from in any manner restraining or coercing em-ployees in the exercise of rights guaranteed them in Section7 of the Act and that the Company be ordered to cease anddesist from in any manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedthem in Section 7 of the Act.'SCoNC I.SIONS Of: LAW1. The Companyv is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act." October 22 is the date thalt Walton allegedly made the third telephonecall to Bistor to recall him back to work. While I have not credited thetestimony to the effect that the Company attempted to telephone Bistor, I doaccept the Company's tacit admission that work was available for Bistor andthat he was entitled to an offer of recall on that date.14See, generally, iss Plumbing & Heating (Co., 138 NLRB 716 (1962).15 Brikltr ers' and Storinemauson International Union, Local No. 8, B M. &P .U. oJf 4rmerica (California Conference of Mason Contractor .4Associations,Inc.), 235 Nl.RB 1001 (19781: Bo.rton Pet Supply, Inmc, 227 NLRB 1891(1977).3. The Company interfered with the administration ofthe Union in violation of Section 8(a)(1) of the Act by rec-ognizing and dealing with Butcher as a job steward andagent of the Union while Butcher was a company supervi-sor.4. The Union, through Butcher, violated Section8(b)(l)(A) and (2) of the Act by causing the Company torefrain from recalling Bistor because Bistor had protestedButcher's activities as a job steward.5. The Company violated Section 8(a)(3) and (1) of theAct by refraining from recalling Bistor under the circum-stances set forth above.6. The Union violated Section 8(b)(1)(A) of the Act byfailing to process Bistor's grievance in a fair and impartialmanner.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the fbregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER'6A. Respondent International Union of Operating Engi-neers, Local 302, AFL-CIO, Fairbanks, Alaska, its officers,representatives, and agents, shall:1. Cease and desist from:(a) Causing or attempting to cause ITT Arctic Services,Inc., to refrain from recalling any employee because thatemployee engaged in activities protected under the Act.(b) Causing or attempting to cause ITT Arctic Services,Inc., to discriminate against any employee in violation ofSection 8(a)(3) of the Act.(c) Failing to process employee grievances in a fair andimpartial manner.(d) In any other manner restraining or coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Notify ITT Arctic Services, Inc., in writing, that ithas no objection to the recall of Edward Bistor to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority andother rights and privileges, and furnish said employee witha copy of such notification.(b) Jointly and severally with ITT Arctic Services, Inc.,make Edward Bistor whole tbr any loss of earnings andother benefits he may have suffered as a result of the failureto recall him, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Post at its business offices, hiring hall, and meetingplaces, copies of the attached notice marked "Appendix16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived Ifor all purposes124 ITT ARCTIC SERVICESA."' Copies of said notice, on forms provided by the Re-gional Director for Region 19, after being duly signed by itsauthorized representative, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Deliver to the Regional Director for Region 19signed copies of said notice in sufficient numbers to beposted by ITT Arctic Services, Inc., in all places wherenotices to employees are customarily posted.(e) Notify the Regional Director for Region 19. in writ-ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.B. Respondent ITT Arctic Services, Inc.. Anchorage,Alaska, its officers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Interfering with the administration of InternationalUnion of Operating Engineers, Local 302, AFL-CIO, byrecognizing or dealing with any person as job steward orother agent of that Union while that person is its supervi-sor.(b) Permitting International Union of Operating Engi-neers, Local 302. AFL-CIO., to cause it to refrain from re-calling any employee because that employee engaged in ac-tivities protected under the Act.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Offer Edward Bistor immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges.(b) Jointly and severally with International Union ofOperating Engineers, Local 302, AFL-CIO, make EdwardBistor whole for any' loss of earnings and other benefits hemay have suffered as a result of the failure to recall him, inthe manner set forth in the section of this Decision entitled"The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due.(d) Post at its place of business copies of the attachednotice marked "Appendix B."8 Copies of said notice, onforms provided by the Regional Director for Region 19,after being duly signed by its authorized representative,shall be posted by it immediately upon receipt thereof andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to17 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."1" See fn. 17.employees are customarily posted. Reasonable steps shallbe taken by it to insure that said notices are not altered,defaced, or covered by any other material.(e) Deliver to the Regional Director for Region 19 signedcopies of said notice in sufficient number to be posted byInternational Union of Operating Engineers, Local 302,AFL-CIO, in places where notices to members are custom-arily posted.(f) Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that those allegations in the com-plaint as to which no violation has been found are herebydismissed.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WiLL NOT cause or attempt to cause ITT ArcticServices, Inc., to refrain from recalling any employeebecause that employee engaged in activities protectedunder the Act.WE WILLt NOT cause or attempt to cause ITT ArcticServices, Inc., to discriminate against any employee inviolation of Section 8(a)(3) of the Act.WE WILL NOT fail to process employee grievances ina fair and impartial manner.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of their rights guaranteed inSection 7 of the Act.WE WILL notify ITT Arctic Services, Inc., in writing,that we have no objection to the recall of Edward Bis-tor to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudiceto his seniority and other rights and privileges, andfurnish said employee with a copy of such notification.WE WILL, jointly and severally with ITT Arctic Ser-vices, Inc., make Edward Bistor whole by paying himbackpay with interest.INTERNATIONAL UNION OF OPERATIN(G ENGI-NEERS, LOCAL 302, AFL-CIOAPPENDIX BNoTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the administration ofInternational Union of Operating Engineers, Local302, AFL-CIO, by recognizing or dealing with anyperson as job steward or other agent of the Unionwhile that person is our supervisor.WE WILl. NOT permit International Union of Operat-ing Engineers, Local 302, AFL-CIO, to cause us to125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrain from recalling any employee because that em-ployee engaged in activities protected under the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL offer Edward Bistor immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privi-leges.WE WILL, jointly and severally with InternationalUnion of Operating Engineers, Local 302, AFL CIO,make Edward Bistor whole by paying him backpaywith interest.ITr ARCTIC SERVICES. INC.126